Lanzinger, J.,
dissenting.
{¶ 38} Because of an understandable need to uphold the domestic violence statute as it is currently written and to avoid the unintended consequences that result from the passage of Section 11, Article XV of the Ohio Constitution, the majority misinterprets the amendment, thus saving the statute from being declared unconstitutional. I respectfully dissent.
{¶ 39} The disputed portion of Section 11, Article XV is the second sentence, which says: “This state and its political subdivisions shall not create or recognize a legal status for relationships of unmarried individuals that intends to approximate the design, qualities, significance or effect of marriage.” I believe that this language implicitly repeals the domestic violence statute insofar as it applies to “person[s] living as * * * spouse[s].”
Legal Status under the Domestic Violence Statute
{¶ 40} In discussing Section 11, Article XV’s effect on the domestic violence statute and attempting to reconcile the two, the majority first considers the meaning of the term “legal status” as used in the amendment. As the majority points out, the term “status” can be defined expansively as “ ‘[a] person’s legal condition, whether personal or proprietary; the sum total of a person’s legal rights, duties, liabilities and other legal relations’,” majority opinion at ¶ 12, quoting Black’s Law Dictionary (8th Ed.2004) 1447; or it can be defined more narrowly as “ ‘[t]he standing of a person before the law,’ ” majority opinion at ¶ 12, quoting Random House Dictionary of the English Language (2d Ed.1987) 1862. The majority appears to accept the former definition. It states that “being married is a status * * * [because it] gives a person certain legal rights, duties, and liabilities,” and then concludes that the second sentence of Section 11, Article XV, means that “the state cannot create or recognize a legal status for unmarried persons that bears all of the attributes of marriage — a marriage substitute.” (Emphasis added.) Majority opinion at ¶ 13.
{¶ 41} Nevertheless, this is not what the disputed sentence says. The legal status prohibited is a legal status “that intends to approximate” any one of four attributes — “the design, qualities, significance or effect” of marriage. (Emphasis added.) The series is disjunctive, not conjunctive.
{¶ 42} Presumably, under the majority’s reasoning, being unmarried does not give one a legal status. Yet unmarried persons living as spouses are covered by *218the domestic violence statute; they do attain a legal status, albeit a limited one, for each has standing under law to prosecute the other person for an act of domestic violence. If individuals are unmarried and are roommates, for example, they do not have this statutory status. R.C. 2919.25(A) states that “[n]o person shall knowingly cause or attempt to cause physical harm to a family or household member,” and “family or household member” includes “[a] spouse, a person living as- a spouse, or a former spouse of the offender.” R.C. 2919.25(F)(l)(i). “Person living as a spouse” is defined in R.C. 2919.25(F)(2) as “a person who is living or has lived with the offender in a common law marital relationship, who otherwise is cohabiting with the offender, or who otherwise has cohabited with the offender within five years prior to the date of the alleged commission of the act in question.”
{¶ 43} As noted in Judge Karpinski’s dissenting opinion in State v. Douglas, Cuyahoga App. Nos. 86567 and 86568, 2006-Ohio-2343, 2006 WL 1304860, ¶ 23, “[w]hen two unmarried people share financial responsibilities and engage in consortium with one another, what else have we done historically as a society other than to recognize that relationship as one that possesses the ‘design, qualities, significance or effect of marriage.’ ”
{¶ 44} Including “person living as a spouse” within the definition of “family or household member” classifies persons who fall into that category as potential domestic violence victims, allowing them additional rights beyond those that would accrue if they were assault victims only. The domestic violence statute is linked to R.C. 2935.03(B)(1) (providing for immediate arrest of the accused) and R.C. 3113.31 (allowing a stronger protection order for the victim). The crime of domestic violence occurs within an intimate relationship and is distinct from the crime of assault.
{¶ 45} An assault, a first-degree misdemeanor, is committed when a person “knowingly cause[s] or attempts] to cause physical harm to another.” R.C. 2903.13(A). An initial domestic violence offense is a first-degree misdemeanor but is elevated to a felony on a second offense, R.C. 2919.25(D)(3); an assault does not become a felony when the offender has a prior assault conviction.
{¶ 46} I believe that the General Assembly’s classification of a “person living as a spouse” within the definition of “family or household member” recognizes a legal status for purposes of the domestic violence statute.
Intent in Creating Legal Status for “Person Living as a Spouse”
{¶ 47} A classification that recognizes a legal status for an unmarried relationship does not in and of itself make the statute unconstitutional. The statute as applied to Carswell is unconstitutional only if the “legal status” of a domestic *219violence victim who is “living as a spouse” intends “to approximate the design, qualities, significance or effect of marriage.”
{¶ 48} Using the term “living as a spouse” within the definition of “family or household member” clearly expresses an intent to give an unmarried relationship a legal status that approximates the “effect of marriage.” The constitutional problem in this case does not arise because cohabitating unmarried persons are included as one of the several groups to whom the domestic violence statutes apply. Instead, the problem is definitional: by using the term “living as a spouse” to identify persons whom the statutes protect and against whom prosecution may be instituted, the General Assembly inherently equates cohabitating unmarried persons with those who are married and extends the domestic violence statutes to persons because their relationship approximates the significance or effect of marriage.
{¶ 49} In this case, the statute is challenged solely as it applies to persons living as spouses. Carswell was indicted for knowingly causing or attempting to cause physical harm to a “person living as a spouse” with him. Because R.C. 2919.25 is a criminal statute, it must be strictly construed against the state. State v. Jordan (2000), 89 Ohio St.3d 488, 492, 733 N.E.2d 601. Even though I would strike this classification as unconstitutional, as did the trial court, Carswell would still face charges of assault.
{¶ 50} The majority recognizes that the purpose of the statute is to protect persons from acts of domestic violence but reasons that “R.C. 2919.25 does not create any special or additional rights, privileges, or benefits for family or household members.” Majority opinion at ¶ 33. In saying that “[t]he state played no role in creating Carswell’s relationship with the alleged victim. Cars-well created that relationship,” majority opinion at ¶ 35, the majority misses the point. The General Assembly’s classification of “person living as a spouse” is a recognition by law of the relationship of unmarried and cohabiting individuals based solely on the similarity of that relationship to marriage. It is a status that enables a victim of assault the additional protection offered by the domestic violence statutes. Domestic violence is a crime quite different from a general assault, precisely because of the special intimacy of the parties.
{¶ 51} It appears that an unintended consequence of the second sentence of Section 11, Article XV, is that the state cannot include unmarried relationships within a statute’s protection if in so classifying and defining their status it intends to approximate any one of four attributes of marriage (design, qualities, significance, or effect). In an attempt to reach a more palatable result, the majority concludes that “[wjhile the intent of the domestic-violence statute is to protect persons from violence by close family members or residents of the same household, the intent of the marriage amendment was to prevent the creation or *220recognition of a legal status that approximates marriage through judicial, legislative, or executive action.” (Emphasis added.) Majority opinion at ¶ 36. As attractive as this result is, I cannot agree that the constitution and statute do not conflict.
Thomas G. Eagle Co., L.P.A., and Thomas G. Eagle, for appellant.
Rachel A. Hutzel, Warren County Prosecuting Attorney, and Joshua A. Engel and Lew Bechtol, Assistant Prosecuting Attorneys, for appellee.
Langdon & Hartman, L.L.C., David R. Langdon, and Joshua B. Bolinger, urging reversal for amicus curiae Citizens for Community Values.
Robert L. Tobik, Cuyahoga County Public Defender, and Erika Cunliffe, Assistant Public Defender, and Charles B. Clovis, urging reversal for amici curiae Cuyahoga County Public Defender and Ohio Association of Criminal Defense Lawyers.
Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L. Taylor, Assistant Prosecuting Attorney, urging affirmance for amicus curiae Ohio Prosecuting Attorneys Association.
{¶ 52} The majority’s decision rests on the supposed intent of Section 11, Article XV; but the voters who passed Section 11, Article XV, had only the language before them. The words in the second sentence of the amendment imply a repeal of the domestic violence statute as applied to a “person living as a spouse.” There are other definitional classes in R.C. 2919.25, including persons related by blood or affinity. The General Assembly is not prevented from expanding the statutes to others, such as “all those living together in a domicile,” for example, as long as those additions are not defined in a way that create or recognize a legal status “that intends to approximate the design, qualities, significance or effect of marriage” for unmarried relationships.
{¶ 53} I reach this conclusion reluctantly and regretfully. Nevertheless, I believe that we must interpret Section 11, Article XV according to its text, not as we speculate it may have been intended. Insofar as R.C. 2919.25 recognizes as a “family or household member” a person not married to the offender but “living as a spouse” with the offender, it is, in my view, unconstitutional beyond a reasonable doubt. See State ex rel. Dickman v. Defenbacher (1955), 164 Ohio St. 142, 57 O.O.134, 128 N.E.2d 59, paragraph one of the syllabus.
{¶ 54} I respectfully dissent and would reverse the court of appeals and reinstate the trial court’s order amending the charge to one of assault.
Gerhardstein, Branch & Laufman and Alphonse A. Gerhardstein; and Camilla B. Taylor, urging affirmance for amicus curiae Lambda Legal Defense and Education Fund, Inc.
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C., Fernando R. Laguarda, Michael T. Hass, and Helen Gerostathos Guyton; and Bricker & Eckler, L.L.P., and Natalie Trishman Furniss, urging affirmance for amicus curiae National Network to End Domestic Violence et al.
Carrie L. Davis, urging affirmance for amicus curiae American Civil Liberties Union of Ohio Foundation, Inc., and American Civil Liberties Union.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Matthew E. Meyer, Assistant Prosecuting Attorney, urging affirmance for amicus curiae, the Cuyahoga County Prosecutor’s Office.
Michael R. Smalz; and Alexandria M. Ruden; and Lisa Eschleman, urging affirmance for amici curiae Action Ohio Coalition for Battered Women, Ohio Domestic Violence Network, and Ohio NOW Education and Legal Fund.